﻿
Sir, it is with great pleasure that I convey to you, an islander like ourselves, the warm congratulations of the people and Government of the Islamic Federal Republic of the Comoros upon your election as President of the General Assembly at its forty-fifth session. We are confident that your outstanding diplomatic qualities will ensure the full success of our work. I should also like to convey our gratitude to Mr. Joseph Garba for the competent manner in which he carried out his tasks at our last session. 
I should like also to pay a very sincere tribute to the Secretary-General, Mr. Javier Pérez de Cuellar, for his patient efforts, courage and perseverance in the service of peace, which is the principal objective of our Organisation. His sense of responsibility, his accessibility and his tireless will to work for the progress of mankind and for greater solidarity in the international community are qualities that deserve our gratitude.
If the credibility of the actions of the various organs of the United Nations and the confidence of the international community have greatly increased during these last months, our task, none the less, remains immense. The reduction of tension between the super-Powers, the end of the confrontation of blocs and of the East-West antagonism had offered the hope that solutions would be found to the conflicts in the world. The collapse of the Berlin Hall, a symbol of the cold war, the rebirth of democracy in Eastern Europe and the beginning of multiparty systems in Africa had given us hope for a better future. Unfortunately, the onslaught of Iraq in the Gulf on 2 August has put a halt to the euphoria that existed in the international community. Today, there is indignation and we deeply grieve over Iraq's invasion of the State of Kuwait. The negation of the existence of a sovereign State, its occupation and the encroachment upon its territorial integrity are flagrant violations of international law. They are acts that run counter to the fundamental principles of the Charter of our Organization.
Concerned for the preservation of peace in that part of the world, which has so often been the scene of fratricidal wars, the Government of the Islamic Federal Republic of the Comoros, at the Islamic Conference in Cairo, which occurred two days after the onslaught by the armed forces of Iraq, was one of the first Governments to condemn the invasion of Kuwait.
Our country approves the courageous resolutions adopted unanimously by the Security Council. Only the unconditional withdrawal of Iraqi troops from Kuwait and the recovery by Kuwait of its sovereignty and territorial integrity will open the way to a peaceful solution. It is for that reason that here, on behalf of the Government and people of the Comoros, in the name of the principles of Islam and brotherhood, I solemnly appeal to our Iraqi brothers to withdraw their forces from Kuwait and bring about the settlement of the conflict by peaceful means,
The stormy winds that are blowing at this time have, in any case, brought about the strengthening of the role of the United Nations and the final settlement of eight years of war between Iran and Iraq. For the first time in its history, the Security Council has managed to carry out its responsibility with the unanimous agreement of its five permanent members. That is an extremely encouraging event, one which greatly enhances the credibility of the United Nations. For small countries such as ours, which do not have armies capable of preventing aggression against us, the decisive measures adopted by the Security Council are more than merely reassuring. 
The Council, on behalf of the international community as a whole, has reacted clearly and unambiguously to as, unjustified act of aggression against a Member State. In this new context the delegation of the Federal Islamic Republic of the Comoros can only express the sincere hope that the cohesion and new spirit of co-operation shown by the five permanent members of the Security Council will continue. What would happen if all this was only temporary opportunism and not the expression of a well-thought-out and lasting will motivated solely by the desire for the maintenance of the peace and security of the entire international community? Let us hope that, on the contrary, our Organization and mankind as a whole are witnessing the emergence of a new era in which international law will definitively prevail over force.
Does not this unanimity about the invasion of Kuwait give us, by the same token, new hope with regard to another conflict with which the Assembly has been regularly dealing for decades, namely, the Palestinian problem, the problem of another people expelled by force from its country? We Comorians are profoundly concerned by the persistence of the crisis in the Hear East. It too is the direct result of the brutality unjustly suffered by our Palestinian brothers. Our position on this question has never varied: we unreservedly support the struggle for the restoration of their inalienable right to self-determination, independence and freedom. The international community must no longer accept two sets of weights and measures: the suffering of the Palestinian people deserves our full attention, and the same just severity must be shown in regard to Israeli behaviour in the occupied territories. That is why we reaffirm our adherence to the convening in the near future of an international peace conference under the auspices of the United Nations, with the participation of all the parties concerned, including the Palestinian Liberation Organisation, the sole, legitimate representative of the Palestinian people.
Fortunately, despite these upheavals, solutions have been found to certain painful conflicts - Namibia provides proof of that. In this context, on behalf of the Government and people of the Comoros I welcome the Namibian delegation, which like that of Liechtenstein, is participating in the General Assembly for the first time as the representative of a full-fledged Member State.
The liberation of Namibia marks the success of a people's struggle for its fundamental right to sovereignty. This victory is also a victory for the Organisation and is thus our own victory, and I should like to congratulate most particularly the Secretary-General, Mr. Javier Peres de Cuellar, on the efforts h, constantly exerted during that country's independence process. Today free Namibia is involved in a new struggle which is just as crucial - the struggle against underdevelopment and poverty. We hope that the international community will lend its support to Namibia in facing this challenge.
Now, then, can we fail to welcome again here the freeing of Nelson Mandela and the lifting of the ban in South Africa on the liberation movements - measures that are the forerunners of the dismantling we all desire of the hateful and inhuman apartheid system. Since President De Klerk seems to be sincere in the efforts he is exerting to find a peaceful solution to a problem which for more than 40 years has aroused criticism and condemnation of his country, we must give him encouragement until apartheid is totally abolished and a multiracial South African society emerges.
Still on the subject of Africa, how can one fail to hope for an end to the fratricidal struggles which have led to so much bloodshed and have spoiled so many lives? I am thinking here particularly of Liberia. Cambodia, on which 
negotiations have now reached a decisive stage, which we are happy to welcome certainly provides an example of the settlement of such conflicts.
The Comoros Government is also following with interest the developments on the Korean question. We hope that the high-level contacts which have taken place recently between representatives of North Korea and of South Korea will be reflected in better mutual understanding and will create the necessary conditions for a peaceful settlement of that problem. In accordance with the principle of universality, which is one of the fundamental features of the United Nations, we support the aspiration of the Korean people to become a Member of the United Nations and thereby contribute to the strengthening of international peace, security and co-operation.
A less violent but no less crucial problem has faced us Comorians for more than 15 years now: the question of Mayotte. We cannot fail to refer to the problem of this Comorian island, which indeed will be discussed very soon in the Assembly. For 15 years now we have been repeatedly and very objectively setting forth to the Assembly the facts on this territorial dispute which pits Comoros against France. Today, I wish to express again the determination of our President, Said Mohamed Djohar, and his coalition Government to spare no effort to bring about the reintegration of the island of Mayotte into its Comorian family. Firmly convinced of the justice of the claim to this part of our territory, the Government and the people of the Comoros are none the less open to all avenues that might lead to a peaceful settlement through the simple application of international law.
Is it not unfortunate that the political detente between West and East has not yet given rise to economic détente between North and South? Indeed, international economic relations are still very unfair and impose on the weakest numerous burdens that are increasingly unbearable. The hope that the benefits expected from the growth of worst economic output would, through the trickle-down effect, benefit the poorer countries also, has not been realized. Given today's trends, one cannot rule out the possibility that the situation will continue to deteriorate. In such circumstances it is all the more urgent co establish increased international economic co-operation, based on the reality of the growing interdependence between national economies.
It is very important that the developed countries and the poorer countries mobilize their efforts so as to be able, in a spirit of real solidarity, to find new solutions, not only to the problem of indebtedness, which ravages the economies of the third-world countries, but also to all other problems that hinder progress towards development. It is time to put an end to pious hopes and kind words and get down to action.
As regards the resurgence of our economies, we should like to be certain that the specific measures adopted at the last special session of the General Assembly devoted to international co-operation, and those adopted at the second Paris Conference on the Least Developed Countries, really will be implemented so that we may be helped to break out of the vicious circle in which we now find ourselves because of the fluctuations in commodity prices, the constant deterioration of terms of trade, the strengthening of protectionism, the general contraction of the flow of financial resources to the poor countries, and the burden of debt repayment.
The problem of indebtedness, which emerged in nearly all the poor countries in the early 1980e, has now spread, and it fuels a persistent crisis, which hinders expansion, disturbs social order and increasingly threatens the political stability of poor countries. Despite constant strong efforts at adjustment and rescheduling operations, the current international financial and monetary system makes it virtually impossible for the poor countries to deal with this burden. Of course, specific measures have recently been adopted by certain States and certain institutions to alleviate the debt of the least developed countries. In this connection, we express our profound gratitude to those States, particularly France, for the gesture of solidarity that has led to the writing off of Comorian debt. But is this enough to ensure that the objectives of justice, which all of us claim to pursue, will be attained? Is it enough to reverse the violence inflicted on the weakest by extreme poverty? Are nations not yet sufficiently convinced that, once again, those moat disinherited would be the first victims of today's crisis in the Gulf? What choice, what weapons, will be offered to us so that we may escape? 
We realise that the improvement of our national economy calls for a greater opening-up of our country, in spite of the aggravation of the international context after the emergence of new centres of interest to the rich countries in the Committee on Aid for Development. For now the development of South-South co-operation is becoming a pressing duty that we may ensure that the effects of development aid are reinforced. That is why we have chosen a policy of solidarity and regional integration as an effective tool of progress. Our entry, in 1986, into the Indian Ocean Commission demonstrated the importance that the Islamic Federal Republic of the Comoros attaches to the General Assembly's recommendations on the need for the poor island countries to co-operate on a regional basis in order to be better able to face their own problems. It is in that spirit that the Indian Ocean Commission has adopted a strategy that calls, as a matter of priority, for the strengthening of trade, industrial co-operation, and the improvement of transport and telecommunications. If that objective is to be achieved, the Indian Ocean Commission needs the help of international financial institutions. We therefore appeal to the international community as a whole to lend its active support to our young institution.
On the home front, the Federal Islamic Republic of the Comoros has been tireless in its efforts since the election of President Said Mohammed Djohar last March. Ever since his investiture he has undertaken to work for a democratic, dynamic and open society and to struggle against corruption so that the economic and financial recovery of our country may be undertaken decisively. It is in that spirit that he entered into a dialogue with people of all political persuasions in the Comoros with a view to an amendment of our Constitution.
One of the priorities in our development strategy is protection of the environment. As Comoros is a small and overpopulated country, our survival depends on protection and on policies designed to prevent soil erosion. We are therefore happy to note that, having for too many decades ignored all the warning signals, the industrialized countries have now begun to be seriously concerned about the environment. For that reason we support fully the proposal for convening the United Nations Conference on Environment and Development in Brazil in 1992, in the hope that a concrete plan of action will be adopted. 
The Earth is our common heritage. All countries bear the responsibility of preserving and protecting our environment, and we should never lose sight of the fact that poverty and environmental degradation are indissolubly linked.
These issues must be dealt with in conformity with the approach taken to the Gulf crisis; that is, any solution has its basis in solidarity by all parties, with complete respect for international law. There is no magic formula: a genuine and sincere commitment by the whole international community is needed more than ever before if the goal of peace, freedom and justice for all is to be achieved.
The Comoros has confidence that our Organization is indeed capable of carrying out this noble task.
